Citation Nr: 1720728	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the Veteran is competent to manage her Department of Veterans Affairs benefit payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which found that the Veteran was not competent to handle the disbursement of funds.

The Board notes that the Veteran has been adjudicated as incompetent and, therefore, a fiduciary has been appointed to manage her affairs.  However, the fiduciary has not prosecuted the Veteran's appeal.  38 C.F.R. § 20.301 (2016) (notwithstanding the fact that a fiduciary may have been appointed for a claimant, an appeal filed by a claimant will be accepted).  The Board has therefore only listed the Veteran as a party to this appeal.

In October 2014, the Veteran testified by videoconference hearing before the undersigned; a transcript of that hearing is of record.  In March 2015, the Board remanded the case for further development.


FINDING OF FACT

The evidence shows that the Veteran remains not competent to manage her own funds.






CONCLUSION OF LAW

The Veteran is not mentally competent for the purpose of receiving direct payment of her VA benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. § 3.353 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is requesting removal of her status as incompetent for VA purposes, which has required the appointment of a payee who receives direct disbursement of her VA compensation benefits.  Service connection has been awarded for, inter alia, schizoaffective disorder with secondary polysubstance dependence, and a rating of 100 percent has been assigned, effective March 2001.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353 (a) (2016).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353 (b); see also, 38 C.F.R. §§ 13.55, 13.56, 13.57 (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353 (c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353 (c). 

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353 (d); see also, 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

B.  Discussion

Upon review of all the evidence of record, the Board finds, clearly and convincingly, that the Veteran is not competent for the purpose of managing the disbursement of her VA benefits.

A VA psychiatric examiner in September 2009 determined that the Veteran was not capable of managing her financial affairs:

The Veteran is impulsive and if she had access to all of her funds would likely abuse drugs and possibly alcohol causing a rapid decompensation in her functioning leading to hospitalization and possibly even death due to overdose.  

A VA psychiatric examiner in November 2010 determined that the Veteran was not capable of managing her financial affairs:

The patient was unable to provide clear and definite details either about her expenses or about her income.  The current exam indicates that the patient scores in the demented range of cognitive abilities.  The patient has a history of treatment noncompliance and appears to have little or no insight into her illness or the consequences of her own choices. 

A VA psychiatric examiner in March 2013 determined that the Veteran was not capable of managing her financial affairs:

As noted in previous Mental Disorder examinations the [Veteran] has had a long history of alcohol and drug abuse which has continued up to as recently as three months ago.  Though her reported abstinence during this past three month period is commendable it has been achieved in large part because her husband keeps her medications under lock and key and dispenses money and medication as only as necessary and prescribed.  Her history of reckless and impulsive behavior, poor judgement, limited insight, combined with the documented history of frequent alcohol and drug abuse that has threatened her physical health, would all suggest that she is not able to manage her own finances at this point in time.

A VA Aid and Attendance examination was also conducted in March 2013.  The examiner noted that the Veteran "is not competent to handle either financial or medical affairs.  She has abused prescription medications as well as illicit substances and is a risk to herself without close oversight."

The Veteran testified in October 2014 that she had recently refinanced her home mortgage on her own.  She further testified that the previous VA examiners' opinions were unduly influenced by statements from her husband and did not reflect her own mental capacity.

A VA field examination report dated in August 2015 noted that the Veteran had recently been incarcerated due to probation violation; aggravated assault per domestic violence; disorderly conduct; and criminal damage per domestic violence.  

A September 2015 neuropsychology consultation report found the Veteran was competent to stand trial.  The examiner noted that she showed a clear understanding and appreciation of her charges, availability of legal defenses, understanding of courtroom participants and procedures, capacity to disclose pertinent information, and rationally assist her attorney.  The examiner also noted that the Veteran has "cognitive and behavioral deficits characteristic of a right hemisphere CVA", as well as "significant problems with sustained focused attention (frequently losing track of the task), visuo-spatial impairment, lowered processing speed, frontal lobe disinhibition resulting in impulsivity, executive deficits, and poor judgment and insight."  To the extent the September 2015 neuropsychiatric examination found her competent to stand trial, that assessment was based on different standard from the VA definition of competency as defined in 38 C.F.R. § 3.353.  In reaching this assessment, the September 2015 examiner specifically noted reports indicating that she could not manage money.  

She entered a plea agreement in October 2015.  

Pursuant to the Board's remand, a VA psychiatric examination was scheduled in September 2016 to reassess whether the Veteran was now competent for VA purposes.  The Veteran did not report for the scheduled examination, and the VA Medical Center noted that when contacted by phone to determine if the examination needed to be re-scheduled, the Veteran stated that she was refusing any examination.  

Thus, the Veteran failed to report for the scheduled VA examination without good cause.  See 38 C.F.R. § 3.655.

The Board has considered the contentions of the Veteran with regard to competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the Board finds that these statements are outweighed by the medical opinions of record establishing that she is not competent to manage her financial affairs.  

In summary, the medical evidence currently of record is consistent in showing that the Veteran remains incapable of managing her finances.  The Board is bound, in this regard, by the medical evidence, which is clear and convincing.  38 C.F.R. § 3.353 (c); see also 38 C.F.R. § 3.102.  


ORDER

Restoration of competency status for VA benefit purposes is denied.




____________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


